Title: Thomas Jefferson to Caspar Wistar, 23 November 1814
From: Jefferson, Thomas
To: Wistar, Caspar


          Dear Sir  Monticello. Nov. 23. 14.
          I am glad of opportunities of recalling myself to your recollection altho’ it should even be when I am to give you some trouble. mr Francis Gilmer a young neighbor of mine; is about to visit Philadelphia, & wishes the honor of being presented to you. altho his being with mr Correa would be a passport for him to every friend of science, I should not fulfil my duties to his deceased father, my friend and neighbor Dr Gilmer, nor to his own merit, were I to omit my testimony in his favor. in the vast dearth of scientific education in our state he presents almost the solitary object, known to me as eminent in genius, in science, in industry & excellent dispositions. he is well deserving your notice, and I wish it were in my power to present to you more such specimens of and to say they were fair specimens ones of the youth of our state. Truth however obliges me to say we have nothing better, and little as good.
          I forward, by this mail, my resignation of the chair of the A. P. Society. I have long been conscious it was the right of others, and been kept in it by a respect for the will of a the society, and a desire to give time for their opinions to ripen & concur in the just choice of a successor. I hope that period is now at maturity, and that there will be little difficulty in concentrating their choice; and I ask your friendly aid in satisfying the society of the sentiments of affectionate respect & gratitude with which I resign the high & honorable relation with them in which it has been their pleasure so long to continue me.
          Be so good as to present me affectionately to M. Correa, to whom I shall take other occasions of writing, and be assured yourself of my constant friendship & respect.
          Th: Jefferson
        